El Juez Asociado Señor Texidoe,
emitió la opinión del tribunal.
En un expediente de apremio por falta de pago de con-tribuciones la colecturía de rentas internas de Mayagüez, em-bargó primero, y vendió en subasta después una finca urbana en la calle Eugenio M. de Hostos, de Mayagüez. La subasta tuvo lugar el 14 de septiembre de 1928; se cumplieron las formalidades legales, antes de la subasta y en ella; y se adjudicó la finca a Rafael Vidal. El colector expidió, en 5 de abril de 1929, el certificado de compra, que se inscribió en el registro de la propiedad en 16 de septiembre de 1929. En 16 de octubre de 1929, Rafael Vidal y su esposa acudieron ai registrador de la propiedad, acompañando la certificación ex-pedida por el colector con referencia a la compra, y pidiendo que en el registro se hiciera constar la consumación de la venta. El registrador denegó tal petición en la forma que sigue:
“Denegada la consumación de la venta que comprende el pre-cedente documento, que es un certificado de compra de bienes in-muebles expedido por M. G-arcía Salgado, Colector de Rentas In-ternas de esta ciudad, el cinco de abril último, en el caso de embargo número 5158-3853, por no haber transcurido un año desde *355la fecha de dicho certificado de compra y disponer el artículo 348 del Código Político, 'según, fué enmendado por la Ley de marzo 10 de 1910, que el derecho de redención únicamente podrá verificarse dentro del término de un año contado desde la fecha del certificado de compra, cuya provisión de ley aparece conspicuamente en dicho certificado de compra; y tomada en su lugar anotación preventiva por término legal a favor de Rafael Vidal, con vista: de un es-crito, ...”
Contra esa nota se interpuso el presente recurso.
El artículo 348 del Código Político de Puerto Eico, es como sigue:
“Art. 348. — El dueño de cualesquiera biene's inmuebles, que en lo sucesivo se vendieren para el pago de contribuciones, sus here-deros o cesionarios, o cualquiera persona que tuviere algún derecho o interés en los mismo’s, podrá redimirlos dentro del término de un año contado desde la fecha del certificado de compra, ...”
Esa es la ley, por la que se establece la redención de la propiedad embargada, y el término para ejercitar tal derecho.
La cita que el recurrente hace del artículo 351 del mismo código, no es atendible. El contexto del artículo es éste:
“Art. 351. — Después de vencido el término de noventa días, a contar de la fecha de la venta de cualquier propiedad inmueble para el pago de contribuciones, el Registrador de la Propiedad del Distrito dentro del cual se haya verificado la venta, y mediante el pago de do's dollars por derecho u honorarios extenderá, registrará y entregará a la persona a quien el certificado de compra haya sido expedido o cedido, una escritura, etc.”
Como se ve del mismo texto aparecen estas palabras “en-tregará a la persona a quien el certificado de compra baya sido expedido o cedido”; lo que demuestra que la ley no tiene por hecha la venta hasta que se expide el certificado.

Se confirma la nota recurrida.